Citation Nr: 1729609	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for right ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from December 1985 to September 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which in part denied service connection for right ankle strain.  The Veteran was originally scheduled for a Board videoconference hearing May 2017, but did not appear, and the hearing request is now deemed withdrawn.  

Previously, a February 2006 rating decision of the RO in Winston-Salem, North Carolina had issued the severance of service connection for a bilateral ankle condition, effective April 30, 2006.  That determination was not appealed.   This appeal regards the claim of January 2011 for right ankle disability.  

One further procedural matter, in March 2012 the Veteran filed timely Notice of Disagreement (NOD) with the assigned evaluations for right and left shoulder tendinopathy.  The March 2017 RO rating decision increased these ratings from 10 to 20 percent.  This is consistent with the Veteran's original request and the issues are therefore resolved prior to appeal. 


FINDING OF FACT

The Veteran did not have a documented right ankle injury during his service, and while there is competent reported injury, on VA examination a linkage between the later diagnosed right ankle disorder and service has been ruled out. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for right ankle strain.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for disability from injury or disease that was incurred in or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Basic requirements for service connection are (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there was chronic disease diagnosed in service, later episodes are service-connected unless clearly refuted.  For non-chronic disease noted in service, continuity of symptomatology from the time of service discharge is required.  See 38 C.F.R. § 3.303 (b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (limited continuity of symptomatology as a principle to those specific diseases for which presumptive service connection is available under 38 C.F.R. § 3.309(a)).

Certain disorders, to include arthritis, will be presumed to have been incurred in service if shown to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board finds that there is no competent basis in the record to warrant service connection.  Whereas it is correct that the Veteran has a post-service ankle disability by way of his diagnosed chronic right ankle strain, the condition still must be shown as incurred or aggravated in service.  

The Veteran's August 1985 military entrance examination indicated pre-existing left foot bone facture, left fifth metatarsal occurring at age 15, obviously that did not involve the right ankle.  Accordingly, with regard to present claimed disability, by VA law the Veteran is presumed to have been in sound condition at induction.  See 38 U.S.C.A. § 1111 (West 2014).    

The Veteran's separation physical May 2010 states in part, "bilateral ankle sprains,  multiple 1993-2002 -- loose lateral ligaments, chronic."  There is no additional documentation as to right ankle impairment, in and of itself, the February 2002 notated right toe skin condition as being clearly unrelated.  Left side ankle sprain  was indicated January 2002.  

Thereafter, there is no further medical documentation of relevant symptoms or findings post-service.  At his March 2011 VA examination, the Veteran reported approximate date of onset of right ankle condition as 1993.  He indicated, he was playing softball in England.  It was wet and his foot slipped off the first base bag.  The foot inverted.  He deployed to Turkey two days later.  He was told it was not broken and was given an ACE bandage.  He was considered allowed to continue flying if the ACE wrap fit into his boot.  At this time, he reported that the right ankle would occasionally roll just right to the left, and he would roll to the ground.  The Veteran gave an example of stepping on a rock wrong in the desert.  The Veteran stated he still hiked carefully, and intended to complete the Roby Half Marathon this spring (up and down hills on gravel road) but added he did not play sports anymore.  He was on no current medications or treatment.  The course since onset was stable.  He did not receive treatment for this condition.  

On objective examination, there was no right ankle deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, affected limitation of motion, or flare-ups of joint disease.  There were indicated, periodic ankle rolls.  There were no constitutional symptoms of arthritis, incapacitating episodes of arthritis, standing limitations, functional limitations on walking, no assistive devices or aids.  Weight bearing was affected, but not abnormal.  Gait was normal.  There was no loss of bone or part of bone.  There were no recurrent dislocations.  There was no inflammatory arthritis.  Summary of general joint findings were essentially normal, with no ankle instability, no tendon abnormality, and less than five degrees valgus.  

The range of motion was indicated as right ankle dorsiflexion 0 to 15 degrees, right plantar flexion 0 to 65 degrees.  There was no objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  Leg measurement from anterior superior iliac spine to the medial malleolus was right leg length 40 inches, left leg length 40.5 inches.  An x-ray impression was:  view of right ankle reveals ankle mortise intact.  No acute injury was seen.  Subtalar joint unremarkable.  There is question of a tiny cystic area seen anteriorly on lateral view of the tibiotalar area.  This could represent a small degenerative or posttraumatic cyst of the distal anterior tibia.  The diagnosis given was chronic right ankle strain.  The effect on usual occupation was of no significant effects.  There were effects of the problem on the usual daily activities, in that the Veteran reported he just had to be more cautious.  

The VA examiner then expressed the opinion that chronic right ankle strain was less likely as not caused by or a result of treatment rendered during the Veteran's military service.  The stated rationale was that bilateral ankle sprains were noted on separation questionnaire, and were mentioned in initial claims in 2005.  However, the examiner could not find documentation for right ankle sprain or injury.  An ankle injury significant enough to cause recurrent twists / sprains due to ligamentous laxity or looseness would likely entail an initial evaluation to ensure lack of fracture.  The examiner explained, 

[w]hile bilateral ankle conditions were claimed on discharge, the lack of documentation in the STRs of any r[ight] ankle injury, along with the lack of any examination at discharge or since suggests to me that the evidence does not support the presence of an ongoing right ankle condition dating to the military service.  

Having reviewed the foregoing opinion the Board finds it to be a competent assessment.  The opinion set forth rules out causation, as there is insufficient medical evidence to support a linkage to service.  The opinion reflects a clear review of the medical history, including that documented within STRs.  Whereas it is observed the 2010 separation examination indeed notated bilateral ankle sprains between 1993 and 2002, and this is clearly part of the STRs, the VA examiner looked for corroborating evidence in the actual documentation and could not locate such information.  As the Board is well aware, and the examiner apparently considered, the Veteran may competently report events from service, as within his own observation, not limited to the fact that he injured the ankle in service from recreational sports.  That notwithstanding, the examiner reviewed the record as a whole - the interval of 20 years without any statement of ankle injury; the lack of actual examination at separation to support notated ankle injury; the clear notation that was made when there was a left ankle issue.  The examiner did not doubt or contravene the Veteran's own observation, but considered from a medical perspective that the record was inconsistent with injury being from service.  Considered further by the examiner was lack of symptoms since discharge.  While only a space of five years between discharge and the examination, the absence of symptomatology is relevant, and the examiner's inference was not unsupported. 

The Board finds that therefore, the above is supported by a sufficiently well-stated rationale, and has probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches"). There is no contrary medical evidence or opinion.  Further observed, the Veteran's statement of having sustained injury in service is considered competent, credible, and taken into account.  The Board recognizes that generally speaking qualified medical professionals are competent to opine on causation.  That however is not the exclusive role of a medical expert when there are factors which lend competence to the claimant's own observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, the Veteran's own averred injury in service, while accepted as credible, does not on its own definitively prove in-service incurrence of later claimed disorder, including without recurrence.  Rather, given the limited documentation, the interval since service, and degree of moderate medical complexity, the opinion of the physician is accorded significant and ultimately the most probative weight.  

For these reasons the claim is being denied.  Whereas here the preponderance of the evidence is unfavorable, VA's benefit-of-the-doubt doctrine is not applicable. 


ORDER

Service connection for right ankle strain is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


